Citation Nr: 1810636	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-15 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low back disability.

2.  Entitlement to a rating in excess of 20 percent for right lower external popliteal nerve impairment.

3.  Entitlement to separate disability ratings for right lower external popliteal nerve impairment and sciatica.

4.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity sciatica.

5.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Todd Hammond, Esq.
WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to October 1984, with additional National Guard service.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran had a Board hearing in October 2016.  A transcript is of record.  


FINDINGS OF FACT

1.  During his October 2016 Board hearing, the Veteran withdrew his appeals for entitlement to ratings in excess of 20 percent for a low back disability and right lower external popliteal nerve impairment; separate disability ratings for right lower external popliteal nerve impairment and sciatica; and an initial disability rating in excess of 10 percent for left lower extremity sciatica. 

2.  The Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the claims of entitlement to a rating in excess of 20 percent for lower back disability and in excess of 20 percent for right lower external popliteal nerve impairment, separate disability ratings for right lower external popliteal nerve impairment and sciatica, and an initial disability rating in excess of 10 percent for left lower extremity sciatica have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Increased Rating Claims Other than TDIU

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the entirety of his appeal except for the issue of TDIU and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues other than TDIU and they are dismissed.

TDIU

A total disability rating based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability or as a result of two or more disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran is currently in receipt of an 80 percent combined disability rating, and therefore meets the minimum percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  He has a 50 percent rating for depression associated with chronic lumbar strain; 20 percent for chronic lumbar strain; 20 percent for right lower extremity sciatica; 20 percent for left lower extremity sciatica; and 10 percent for tinnitus. 

The central inquiry is "whether that veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Veteran is not required to show 100 percent unemployability; the question is whether he is unable to pursue a substantially gainful occupation.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed.Cir.2001). Whether the veteran can actually find employment is not determinative, as the focus of the inquiry is on "whether the veteran is capable of performing the physical and mental acts required by employment." Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (emphasis in original).

The Veteran contends that he cannot work due to the pain from his service-connected back and leg disabilities, as well as secondary psychological symptoms.

March 2012 Social Security Administration records show that the Veteran was granted Disability due to a primary diagnosis of leukemia and a secondary diagnosis of peripheral neuropathy.

At a September 2013 VA spine examination, the Veteran reported subsedentary activity.  He could lift five pounds, walk a half block and walk for less than 30 minutes, and could engage in one hour of alternating sitting and standing at a time.  In July 2014, the Veteran stated that his leukemia treatment, Nilotinib, meant that he could not use opioids to treat his chronic pain, which was confirmed by medical records.

The Veteran submitted a Form 21-8940 in August 2014 that stated he had not worked since June 2007, when he was employed as a high school teacher. 

In October 2014, the Veteran's psychologist, Dr. Q. who had been working with the Veteran since 2012 for pain counseling, stated that without effective pain management he would judge the Veteran to be at the criteria for "occupational and social impairment with deficiencies in most areas."  The clinician noted "He is almost non-functional, even though he is cognitively an unusually bright man...the stress of working as a teacher (his profession) is simply too much to think he could do for even a couple of weeks without serious relapse."

In September 2016, Dr. Q, provided medical assessment that the Veteran was impacted by chronic pain that greatly limits function in social, emotional and work areas, and that he was functionally unable to work.  

The Veteran and his wife testified in October 2016 that his leukemia occurred after he had stopped working, and that before that he switched to substituting from full time teaching, due to being unable to work full time. He stated when he was teaching he was unable to stand for the full period of time and would need to stretch during the day and started to call in sick until he stopped working.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that his service-connected disabilities preclude him from obtaining and/or maintaining employment. 

The issue of whether TDIU should be awarded is not a medical issue, but a legal determination for the adjudicator to make.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). The Board finds Dr. Q.'s opinions, which consider the Veteran's work history, medical history, and lay statements, to be probative when taken together as to the issue of whether the Veteran could maintain substantial employment as a substitute teacher or other employment.  An October 2014 VA examiner noted that depression and anxiety would not be a major factor in Veteran's ability to work and that it appeared that the Veteran's cancer and pain were his primary deterrents to working and the Veteran would able to work in a setting with little contact with people or supervision.  However, given that the Veteran was a teacher, these accommodations would not be practicable in that role.  While the Veteran also had leukemia impact his health and ability to work, the Veteran had to stop working prior to his leukemia onset, and the records indicate that leukemia impacted his service-connected disabilities in that his leukemia treatment precluded him from taking opioid medication, which would have better managed his pain and functioning of his service-connected back and leg disabilities. 

The Board finds that the weight of the evidence, including the private psychologist's findings, along with the Veteran's and his spouse's statements, and the Veteran's work history, demonstrate that he has met the criteria set forth in 
§ 4.16(a), and that a TDIU based upon service-connected disabilities is warranted.


ORDER

The appeal for entitlement to a rating in excess of 20 percent for a low back disability is dismissed.

The appeal for entitlement to a rating in excess of 20 percent for right lower external popliteal nerve impairment is dismissed.

The appeal for entitlement to separate disability ratings for right lower external popliteal nerve impairment and sciatica is dismissed.

The appeal for entitlement to an initial disability rating in excess of 10 percent for left lower extremity sciatica is dismissed.

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


